UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1572



EDGAR A. HILL,

                 Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner of Social Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (2:06-cv-00032-GMW)


Submitted:   June 30, 2008                 Decided:   July 25, 2008


Before TRAXLER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant. Michael
McGaughran, Regional Chief Counsel, William B. Reeser, Supervisory
Attorney, Craig B. Ormson, Special Assistant United States
Attorney, Philadelphia, Pennsylvania; John L. Brownlee, United
States Attorney, Sara Bugbee Winn, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edgar    A.   Hill   appeals    the   district   court’s   order

affirming the Commissioner’s decision to deny disability benefits.

We must uphold the decision to deny benefits if the decision is

supported by substantial evidence and the correct law was applied.

See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589

(4th Cir. 1996).   We have thoroughly reviewed the parties’ briefs,

administrative record, and the materials submitted in the joint

appendix, and find no reversible error.         Accordingly, we affirm.

Hill v. Astrue, No. 2:06-cv-00032-GMW (W.D. Va. Apr. 19, 2007). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -